Citation Nr: 1135523	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-17 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathleen Day, Esq., Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from February 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for an increased (compensable) rating for bilateral hearing loss.  

In the November 2005 rating decision from which this appeal arises, the RO also denied service connection for hepatitis C.  In May 2007, the Veteran perfected his appeal of this issue to the Board.  In a March 2010 rating decision, the RO granted service connection for hepatitis C.  As the March 2010 rating decision acted as a full grant of the Veteran's claim regarding this issue, service connection for hepatitis C is not in appellate status and is not before the Board.  

In May 2007, Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (Travel Board hearing).  In a November 2010 written statement, submitted prior to the occurrence of the Travel Board hearing, the Veteran withdrew his appeal.  


FINDING OF FACT

In a written statement received in November 2010, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of an increased (compensable) rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for an increased (compensable) rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an November 2010 written statement, submitted prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issue of an increased (compensable) rating for bilateral hearing loss.

As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of an increased (compensable) rating for bilateral hearing loss, and it is dismissed.


ORDER

The appeal for increased (compensable) rating for bilateral hearing loss is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


